DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 15 September 2021, in view of the amendments with respect to claims 3-4 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 
Applicant’s arguments, see page 8, filed 15 September 2021, in view of the amendments with respect to claims 1-20 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 15 September 2021, in view of the amendments with respect to claims 1, 5-6, 10-11, 15-16, and 20 have been fully considered and are persuasive.  The obviousness-type double patenting rejection of the claims has been withdrawn. 
Applicant’s arguments, see pages 9-13, filed 15 September 2021, in view of the amendments with respect to claims 1, 3-5, 7-11, 13-16, and 18-20 have been fully considered and are persuasive.  The prior art rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-5, 7-11, 13-16, and 18-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Du et al., US 2020/0037151 A1 “Handling of PDCP Duplication and Data Recovery in New Radio Access Technology
Hong et al., US 2019/0268799 A1 “Buffer State Report Transmission Method and Device Therefor”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469